92 F.3d 1194
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jerry H. KAICHI, Defendant-Appellant.
No. 95-16705.
United States Court of Appeals, Ninth Circuit.
Submitted July 12, 1996.*Decided July 26, 1996.

Before:  WOOD, JR.,** CANBY, and RYMER, Circuit Judges.


1
MEMORANDUM***


2
Jerry H. Kaichi appeals the district court's denial of his 28 U.S.C. § 2255 motion to vacate or set aside sentence.  Kaichi argues that his sentence was unlawfully imposed as the term of his special parole was increased from five to six years, without his presence, after the date of his original sentencing.  Kaichi, however, did not raise this argument on direct appeal and he has not offered a satisfactory explanation for this failure.   United States v. Schlesinger, 49 F.3d 483, 485 (9th Cir.1994).


3
Moreover, the decision to increase the term of Kaichi's special parole was not improper.  Kaichi's sentence, as originally imposed, was unquestionably contrary to applicable law and the modification merely increased the parole term to the minimum required by law.  21 U.S.C. § 841(b)(1)(A);   United States v. Connolly, 618 F.2d 553, 555-56 (9th Cir.1980).  Accordingly, we affirm the district court's decision.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Harlington Wood, Jr., United States Circuit Judge for the Seventh Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3